DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-20 are pending in this Office Action.

Drawings
The formal drawings received on 09/05/2019 have been entered.

Response to Arguments
Applicant's arguments filed in the amendment filed 03/12/2021, have been fully considered but they are not persuasive. The reasons are set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No.: US 2014/0092904, hereinafter, “Martin”) in view of McCanne et al. (Patent No.: US 9,407,727, hereinafter, “McCanne”), and further in view of Swift, Jeremy D. (Pub. No.: US 2014/0237201, hereinafter, “Swift”) and Ehrlich et al. (Pub. No.: US 8,356,074, hereinafter, “Ehrlich”).
Claims 1, 16, 17. A computer-implemented method, operable on a device in a content delivery network (CDN), wherein the CDN delivers content on behalf of at least one content provider, the device implementing a content delivery (CD) service, the method comprising, by the CD service on the device:
Martin teaches: 
receiving a request for a particular resource from a client; – in paragraphs [0028], [0038], [0039] (An example web browser using HTTP can generate numerous HTTP requests to load a single webpage. In some communication systems, protocol requests sent by communications devices such as the example HTTP request illustrated above are directed through a proxy server or proxy controller 132.)
determining whether the client includes an optimization support mechanism using a modified user-agent string included in the request, – in paragraphs [0029], [0038], [0039] (Other headers include "Accept" for specifying certain media types which are acceptable for the response, "Accept-Encoding" for specifying certain compression formats which are acceptable for the response, and " User-Agent" 
wherein the optimization support mechanism comprises a decompression mechanism for decompressing a compressed resource; – in paragraph [0033] (This can reduce the computational load of the mobile device 200 and/or server 142 by unnecessarily avoiding the steps of uncompressing or compressing data, respectively, when the network connection can handle increased data transfers.)
determining at least one of a cost of the connection or a speed of the connection based on a hostname associated with the request; – in paragraphs [0028], [0030], [0035], [0038], [0039], [0067] (Each HTTP request includes a URL request line, followed by headers which contain information that a web server may use to respond appropriately to the request. If the mobile device 200 detects that the network connection uses an older generation network technology (e.g. 2G), the mobile device can set the header Accept to only accept media types that are smaller in size than other available media types to minimize transfer time. Generally, third generation (3G) network technologies such as UMTS, and EvDO CDMA 2000 have higher peak data transfer rates than second generation (2G) networks technologies such as GSM and CDMA. While acting as an intermediary between communication device clients and the application and content servers, a proxy server may be configured to perform a 
responsive to determining that the client includes the optimization support mechanism, determining whether to provide the client with a first version of the particular resource, – in paragraphs [0069], [0083], [0086] (In this example SLOW HTTP request, the update header module 604 modified the Accept header to accept images in the .gif format instead of the .jpeg format, which is typically smaller in size. The update header module 604 has also added the Accept-Encoding header to request that data be compress in the response to the SLOW HTTP request and modified the User-Agent to a mobile browser to request the mobile version of the website in the response to the SLOW HTTP. The variant can be selected indirectly by setting the User-Agent to a corresponding browser type or other header that can trigger the server 142 to respond with the desired variant. In one example, the server 142 can perform one or more services, such as proxy services, in order to configure the requested content to satisfy the properties indicated in the header of the protocol request. In one example, the proxy services can be performed by the proxy controller 132, which may be part of a separate proxy server.)

Martin does not explicitly teach:
the first version of the particular resource being optimized, at least in part, for the client in combination with the optimization support mechanism, based on determining whether to provide the client with the first version of the particular resource, providing the client with the first version of the particular resource or providing the client with either (i) an un-optimized version of the particular resource, or (ii) a version of the particular resource optimized, at least in part, for the client without the optimization support mechanism.
However, McCanne teaches:
the first version of the particular resource being optimized, at least in part, for the client in combination with the optimization support mechanism, – on lines 53-59 in column 3 (The client includes an application with a script or program execution capabilities operating on a computer or other electronic communications device. After receiving the transformed content, the client reconstructs the original content by executing a script or other type of program within a web browser or other application capable of presenting content and downloading and executing scripts.)
based on determining whether to provide the client with the first version of the particular resource, providing the client with the first version of the particular resource or providing the client with either (i) an un-optimized version of the particular resource, or (ii) a version of the particular resource optimized, at least in part, for the client without the optimization support mechanism. – on lines 24-31 in column 9 (The server can then check if the second request includes an optimization indicator (step 308). If the second request does not include an optimization indicator, then the server can send the resource (i.e., without optimization) to the computer (step 314). On the other hand, if the second request does include an optimization indicator, then the server can optimize or transform the resource by determining a set of resource links (step 310).)


Combination of Martin and McCanne does not explicitly teach:
wherein determining whether to provide the client with the first version of the particular resource is based on (i) the at least one of the cost of the connection and the speed of the connection and (ii) a delay caused by optimization of the first version.
However, Swift teaches:
wherein determining whether to provide the client with the first version of the particular resource is based on (i) the at least one of the cost of the connection and the speed of the connection and (ii) a delay caused by optimization of the first version – in paragraphs [0029], [0030] (The disclosed improvements can provide more efficient data replication processes, particularly in systems with relatively slower network links or connections or in systems where there is a significant amount of other communication which should have priority to the available bandwidth. When bandwidth is high and readily available, and/or where the data to be transmitted would gain little from compression, the data storage system or other information handling system may transmit the data without compression, thereby avoiding the additional time, hardware, and latency costs associated with compression for that data. For example, if the bandwidth is high enough, it may indeed be faster to simply send the data uncompressed or unaltered than to go through time-consuming process of compression. On the other hand, for example, when bandwidth is low, the bandwidth is needed for more essential activities, and/or where the data to be transmitted would gain significantly from compression, the data storage system or other information handling system may compress the data prior to transmission, thereby transmitting the data in a more efficient manner with respect to bandwidth availability. For example, if the bandwidth is low enough, it may indeed be faster to compress the data and send the reduced amount of data over the network than it would be to simply send the data uncompressed or unaltered.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin and McCanne with Swift to include wherein determining whether to provide the client with the first version of the particular resource is based on (i) the at least one of the cost of the connection and the speed of 

Combination of Martin, McCanne, and Swift does not teach:
wherein the client is operatively connected to the CDN via a connection.
However, Ehrlich teaches: 
wherein the client is operatively connected to the CDN via a connection – on lines 20-27 in column 3 (An end user 128 may request a set of content object, e.g., by requesting a webpage associated with one or more of content objects. For example, a user may request a file, such as a HTML file. The HTML file may include dynamic content that is customized for some or groups of end users 128. A source of each of the content objects and/or the file may be on an edge server, a host server within the CDN, the origin server 112, the content site 116, or on a cache in another POP 120.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin, McCanne, and Swift with Ehrlich to include the client is operatively connected to the CDN via a connection, as taught by McCanne, on lines 34-38 in column 10, to provide a content transformation agent that transforms content at the server side of a WAN, such as the internet, to decrease the size of the content, thereby reducing the time and bandwidth required to communicate this content over the WAN to client devices.

Claims 2, 18. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 1 – refer to the indicated claims for reference(s).
Martin teaches: 
wherein the client comprises a browser mechanism and – in paragraphs [0028], [0038], [0039] (An example web browser using HTTP can generate numerous HTTP requests to load a single webpage. In some communication systems, protocol requests sent by communications devices such as the example HTTP request illustrated above are directed through a proxy server or proxy controller 132.)

McCanne further teaches:
wherein the optimization support mechanism is a plugin on the client. – on lines 55-59 in column 3, on lines 27-34 in column 4 (After receiving the transformed content, the client reconstructs the original content by executing a script or other type of program within a web browser or other application capable of presenting content and downloading and executing scripts. In a further embodiment, content may include binary media data such as images; animation or video; sound or music data; binary document files such as portable document format (PDF) files; or any other type of binary media data associated with an internet media type or MIME type and capable of being handled by a web browser, web browser plug-in module, or standalone application.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin, Ehrlich, and Swift with McCanne to 

Claims 3, 19. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 1 – refer to the indicated claims for reference(s).
Martin teaches: 
wherein the client determines whether the client includes an optimization support mechanism based on information provided with the request. – in paragraphs [0029], [0038], [0039] (Other headers include "Accept" for specifying certain media types which are acceptable for the response, "Accept-Encoding" for specifying certain compression formats which are acceptable for the response, and " User-Agent" for specifying the user agent (i.e. web browser) used by the mobile device 200 making the request. While acting as an intermediary between communication device clients and the application and content servers, a proxy server may be configured to perform a number of proxy services to configure the protocol response to satisfy one or more properties regarding the content requested, as indicated in the header of the protocol request.)

Claims 4, 20. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 3 – refer to the indicated claims for reference(s).
Martin teaches: 
wherein the request is an HTTP request and wherein the information provided with the request is included in one or more HTTP headers provided with the HTTP request. – in paragraph [0028] (An example web browser using HTTP can generate numerous HTTP requests to load a single webpage. Each HTTP request includes a URL request line, followed by headers which contain information that a web server may use to respond appropriately to the request.)

Claim 6. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 1 – refer to the indicated claims for reference(s).
Martin teaches: 
wherein the optimization support mechanism causes the request to be made via a proxy. – in paragraphs [0038], [0039] (While acting as an intermediary between communication device clients and the application and content servers, a proxy server may be configured to perform a number of proxy services to configure the protocol response to satisfy one or more properties regarding the content requested, as indicated in the header of the protocol request. In this disclosure, "proxy services" or "proxy service" refers to any tool for improving browsing experience by caching, image transcoding, filtering, JavaScript compilation, pre-fetching, code reduction, video stream decoding, or compression, and may be referred to as web accelerators, compression 

Claim 7. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 1 – refer to the indicated claims for reference(s).

Ehrlich further teaches:
further comprising attempting to obtain the first version of the particular resource from another location. – on lines 44-54 in column 9 (The backend POP 120 is determined in block 520. The HTTP request is sent with embedded hashes in block 524. Where the content item is found, processing continues to block 544 where diff or delta coding is used to only return the unique portions of the content item. Optional compression of those differences is performed in block 548.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin, McCanne, and Swift with Ehrlich to include attempting to obtain the first version of the particular resource from another location, as taught by Ehrlich, on lines 6-8 in column 1, to provide a technique which accelerates content delivery for a content delivery network.

Claim 8. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 7 – refer to the indicated claims for reference(s).

Ehrlich further teaches:
wherein the other location comprises a peer of the CD service. – on lines 44-54 in column 9 (The backend POP 120 is determined in block 520. The HTTP request is sent with embedded hashes in block 524. Where the content item is found, processing continues to block 544 where diff or delta coding is used to only return the unique portions of the content item. Optional compression of those differences is performed in block 548.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin, McCanne, and Swift with Ehrlich to include wherein the other location comprises a peer of the CD service, as taught by Ehrlich, on lines 6-8 in column 1, to provide a technique which accelerates content delivery for a content delivery network.

Claim 9. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 7 – refer to the indicated claims for reference(s).

Ehrlich further teaches:
wherein the other location further comprises an origin CD service. – on lines 62-65 in column 9 (Returning to block 528 under the scenario that the origin cache 410 does not have a copy of the content item, processing continues to block 532 where the content is requested from the origin server 112 or content site 116.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin, McCanne, and Swift with Ehrlich to include wherein the other location further comprises an origin CD service, as taught by 

Claim 10. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 1 – refer to the indicated claims for reference(s).

McCanne teaches:
further comprising generating at least some of the first version of the particular resource. – on lines 7-8 in column 4 (Content may be static or dynamically generated in response to a client request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin, Ehrlich, and Swift with McCanne to include generating at least some of the first version of the particular resource, as taught by McCanne, on lines 34-38 in column 10, to provide a content transformation agent that transforms content at the server side of a WAN, such as the internet, to decrease the size of the content, thereby reducing the time and bandwidth required to communicate this content over the WAN to client devices.

Claim 11. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 10 – refer to the indicated claims for reference(s).
Martin teaches: 
wherein the generating comprises: causing at least some optimizations to be performed on the particular resource to produce the first version of the particular resource. – in paragraphs [0039] (In this disclosure, "proxy services" or "proxy service" refers to any tool for improving browsing experience by caching, image transcoding, filtering, JavaScript compilation, pre-fetching, code reduction, video stream decoding, or compression, and may be referred to as web accelerators, compression services, or other terms known in the background for decreasing bandwidth or latency of web content delivered to a client browser.)

Claim 12. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 11 – refer to the indicated claims for reference(s).
Martin teaches: 
wherein the at least some optimizations are performed by one or more optimization services. – in paragraphs [0039] (In this disclosure, "proxy services" or "proxy service" refers to any tool for improving browsing experience by caching, image transcoding, filtering, JavaScript compilation, pre-fetching, code reduction, video stream decoding, or compression, and may be referred to as web accelerators, compression services, or other terms known in the background for decreasing bandwidth or latency of web content delivered to a client browser.)

Claim 13. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 12 – refer to the indicated claims for reference(s).
Martin teaches: 
wherein the at least some optimizations are performed by one or more optimization services running on the device. – in paragraphs [0038], [0039] (While 

Claim 14. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 12 – refer to the indicated claims for reference(s).
Martin teaches: 
wherein the one or more optimization services comprise an optimization services network. – in paragraph [0039] (In this disclosure, "proxy services" or "proxy service" refers to any tool for improving browsing experience by caching, image transcoding, filtering, JavaScript compilation, pre-fetching, code reduction, video stream decoding, or compression, and may be referred to as web accelerators, compression services, or other terms known in the background for decreasing bandwidth or latency of web content delivered to a client browser.)

Claim 15. Combination of Martin, McCanne, Ehrlich, and Swift teaches The computer-implemented method of claim 1 – refer to the indicated claims for reference(s).
Martin teaches: 
wherein the optimizations include one or more of: (i) file compression, (ii) code minimization or reduction, (iii) image optimization or compression, and (iv) manipulation of the caching policy as provided to the client. – in paragraph [0039] (In this disclosure, "proxy services" or "proxy service" refers to any tool for improving browsing experience by caching, image transcoding, filtering, JavaScript compilation, pre-fetching, code reduction, video stream decoding, or compression, and may be referred to as web accelerators, compression services, or other terms known in the background for decreasing bandwidth or latency of web content delivered to a client browser.)

REMARKS
	Applicant has presented amendments to the claims. The examiner maintains the rejections, see remarks below.
Argument 1: The applicant argues that the art cited on the record does not teach determining at least one of a cost of the connection or a speed of the connection based on a hostname associated with the request.
In response, the examiner respectfully submits:
However, Martin teaches determining at least one of a cost of the connection or a speed of the connection based on a hostname associated with the request – in paragraphs [0028], [0030], [0035], [0038], [0039], [0067] (Each HTTP request includes a URL request line, followed by headers which contain information that a web server may use to respond appropriately to the request. If the mobile device 200 detects that the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.